Citation Nr: 0502752	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  03-15 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased disability rating for residuals 
of a left knee injury, to include status post meniscectomy 
with degenerative changes, currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel





INTRODUCTION

The veteran served on active military duty from October 1984 
to February 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Nashville, Tennessee.  In that decision, the RO denied the 
issue of entitlement to a disability rating greater than 
20 percent for the service-connected residuals of a left knee 
injury, to include status post meniscectomy with degenerative 
changes.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained.  

2.  The service-connected residuals of a left knee injury, to 
include status post meniscectomy with degenerative changes 
was not show to be productive of limitation of motion, 
instability, or loss of strength or sensation when last 
examined for VA purposes.   


CONCLUSION OF LAW

The criteria for a disability rating greater than 20 percent 
for the service-connected residuals of a left knee injury, to 
include status post meniscectomy with degenerative changes, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5258, 5260, & 5261 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act Of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.

In a May 2001 letter in the present case, prior to the 
decision appealed, the RO discussed the type of evidence 
necessary to support the veteran's increased rating claim.  
In particular, the RO notified the veteran that VA would make 
reasonable efforts to help him obtain such necessary evidence 
but that he must provide enough information so that VA could 
request the relevant records.  Further, the RO advised the 
veteran of attempts already made to obtain relevant evidence 
with regard to his increased rating claim.  The veteran was 
also notified of his opportunity to submit "information 
describing additional evidence or the evidence itself."  
Thus, he may be considered advised to submit all pertinent 
evidence in his possession.  

Furthermore, the October 2001 rating decision as well as the 
April 2003 statement of the case notified the veteran of the 
relevant criteria and evidence necessary to substantiate his 
increased rating claim.  These documents also included a 
discussion of the evidence of record, adjudicative actions 
taken, and the reasons and bases for the denial of the 
increased rating issue.  

Moreover, during the current appeal, the veteran has been 
accorded two pertinent VA examinations.  In this regard, the 
Board notes that the veteran (in a February 2003 statement) 
as well as the representative (in a July 2003 statement) 
asserted that the most recent VA examination conducted on the 
veteran's knee, in February 2003, was inadequate for rating 
purposes.  According to these documents, the veteran found 
the examination to be cursory.  In particular, the veteran 
stated that the range of motion of his left knee was not 
tested and that the evaluation had indicated the need for 
further radiographic studies which were not conducted.  

The Board has considered the veteran's, as well as the 
representative's, complaints.  Further, the Board has 
reviewed the report of the February 2003 VA examination.  
According to the report, the examiner tested the range of 
motion of the veteran's left knee and found it to be normal.  
Also, the Board notes that the radiologist appeared to 
suggest that further X-rays of the veteran's left knee (in 
the standing position) should be taken to determine whether 
there was more loss of articular cartilage than was 
appreciated on the current radiographic films and that such 
additional X-rays were not taken.  Importantly, however, any 
evidence of additional loss of articular cartilage which may 
have been shown on subsequent X-rays taken of the veteran's 
left knee would not have result in an increased rating based 
on the relevant evaluation criteria.  See, e.g., 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261, 5258 
(2004).  Significantly, the February 2003 VA examination 
provides all relevant data necessary to rate the veteran's 
service-connected left knee disability.  Consequently, the 
Board finds that a remand to accord the veteran another VA 
examination of his left knee is not warranted.  

Additionally, all available relevant evidence identified by 
the veteran has been obtained and associated with the claims 
folder.  Accordingly, the Board finds that VA has satisfied 
its duty to notify and to assist pursuant to the VCAA with 
regard to the veteran's increased rating claim.  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004); Pelegrini v. Principi, No. 01-944 (U.S. Vet. 
App. June 24, 2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Factual Background

According to the service medical records, when the veteran 
sought treatment for a blunt injury to his right patella in 
June 1985, he wore ace wraps around both patellae.  In 
particular, he complained that his left knee hurt.  A 
physical examination of the veteran's left knee demonstrated 
no obvious sign of trauma, intact cruciate and collateral 
ligaments, range of motion which was present with complaints 
of pain around the center of the patella and around the 
meniscus.  

Thereafter, in December 1985, the veteran sought treatment 
for his left knee.  At that time, he reported having injury 
his left knee when playing football.  A physical examination 
of the veteran's left knee demonstrated pain to palpation to 
the tibial collateral ligament and fibular collateral 
ligament, edema to both ligaments, and limited range of 
motion.  Subsequent service medical records dated through 
January 1986 reflected the veteran's continuous complaints of 
diffuse patellar tenderness as well as objective evaluation 
findings of moderate to moderately severe effusion and mild 
limitation of motion.  

In February 1986, the veteran was hospitalized with a 
diagnosis of a torn posterior horn of the left lateral 
meniscus.  During the hospitalization, he underwent a partial 
left lateral meniscectomy and arthroscopy of his left knee.  
A physical examination conducted on the veteran's left knee 
approximately two weeks after the surgery in February 1986 
reflected continued soreness, +1 effusion, and poor 
quadriceps tone.  Motivational rehabilitation was 
recommended, and the veteran was instructed to return for 
follow-up treatment in six to eight weeks.  

Subsequent service medical records dated through August 1986 
reflected physical therapy for the veteran's left knee.  In 
particular, these reports illustrated the veteran's continued 
complaints of left knee pain as well as objective evaluation 
findings of mild medial laxity.  

In August 1986, the veteran sought additional treatment after 
an additional injury to his left knee.  According to the 
veteran, he twisted his left lower extremity, and his left 
knee gave way, which caused him to fall directly onto his 
left knee.  Following a physical examination, the examiner 
concluded that the veteran may have extended his left knee 
tear although he (the doctor) was "somewhat doubtful of 
this."  The examiner instructed the veteran to continue 
physical therapy, to return for follow-up treatment in two to 
three months, and to get an anterior cruciate ligament brace 
if his symptoms persist and he does not have atrophy.  
Additional service medical records dated between September 
and December 1986 reflect the veteran's complaints of 
discomfort in, and popping of, his left knee as well as 
objective evaluation findings of 1/4 effusion and one 
centimeter atrophy of this joint.  

Between March and April 1987, the veteran was hospitalized 
for approximately one month with diagnoses of extension of 
the left lateral meniscus posterior horn tear and a nonweight 
bearing osteochondral lesion on the left medial femoral 
condyle.  During the hospitalization, the veteran underwent 
arthroscopic debridement of his left lateral meniscus, 
arthroscopy of his left knee, and arthabrasion of the medial 
femoral condyle of his left knee.  Almost one week after the 
operation, the veteran was walking with the use of crutches.  
He had no complaints.  X-rays taken of the veteran's left 
knee approximately one week after the surgery illustrated 
mild to moderate degenerative change of the joint as well as 
a four millimeter calcific density on tunnel view which the 
radiologist believed may represent a loose joint body.  

At a follow-up treatment session in May 1987 (approximately 
one month after discharge from the hospital), the veteran 
reported that he had not attended physical therapy because 
his "unit would not let . . . [him]."  A physical 
examination demonstrated range of motion from zero degrees to 
130 degrees with medial pain to flexion, no effusion, 
stability, tender medial femoral condyle, and a two 
centimeter decrease in the left thigh circumference.  The 
examiner assessed a deconditioned left lower extremity.  

Thereafter, in August 1987, the veteran continued to complain 
of left knee symptoms.  A physical examination of the 
veteran's left knee demonstrated tenderness, full active 
range of motion, and stable ligament.  The examiner assessed 
a subtotal left lateral meniscectomy as well as left medial 
femoral condyle chondromalacia.  

According to a Medical Evaluation Board Proceeding, the 
veteran underwent a physical examination of his left knee in 
December 1987.  The report of this examination demonstrated, 
with respect to the veteran's left knee, no effusion, a 
prominence of the fat pad, 1+ tenderness of the left knee 
patellar ligament and fat pad, a grade I-II tenderness of the 
inferior pole of the patellae, tenderness along the medial 
facet of the patella, no crepitation, a negative Lachman's 
test, negative varus and valgus tests, 0-1+ anterior drawer 
testing, and normal range of motion.  Diagnoses included post 
surgical and traumatic absence of the posterior and lateral 
projection of the lateral meniscus of the left knee, 
chondromalacia of the weight bearing articular surface of the 
left lateral femoral condyle and lateral tibial plateau, as 
well as grade I-II chondromalacia of the medial facet of the 
left patella with a possible pathologic fat pad of the knee 
as indicated by the prominence thereof and the tenderness on 
palpation thereof.  

In March 1988, the RO considered these records.  Based on the 
evidence contained therein, the RO granted service connection 
for post-operative residuals of a left knee injury.  In 
addition, the RO awarded a compensable evaluation of 
10 percent, effective from February 1988, for this 
disability.  

According to additional medical records subsequently 
received, magnetic resonance imaging (MRI) completed on the 
veteran's left knee in May 1999 reflected a large defect 
involving the posterior horn of the lateral meniscus 
extending into the posterior junction and posterior body 
region (which was presumed to be a post-operative defect) and 
severe secondary osteoarthritis in this location involving 
the posterior weight-bearing surfaces of the lateral femoral 
condyle and lateral tibial plateau, osteoarthritis involving 
all compartments (and most severely affecting the lateral 
compartment), as well as findings most compatible with a 
remote partial anterior cruciate ligament tear of doubtful 
functional significance.  

Based on these findings, the veteran underwent an 
arthroscopic lateral meniscectomy, extensive chondroplasty, 
and multiple drilling in July 1999.  His post-operative 
diagnosis was characterized as a tear of the lateral meniscus 
plus extensive chondromalacia.  

In November 1999, the veteran underwent a VA joints 
examination.  He described progressive increase in stiffness 
and decreased mobility of the joint since his discharge from 
service.  At the time of the evaluation, he explained that 
his difficulties mainly consisted of locking (primarily when 
walking up stairs) as well as a minimal ability to bend and 
to straighten his left knee.  He reported wearing a sleeve on 
his left knee on an as needed basis but has denied using 
crutches, a brace, or other ambulatory assistance.  

A physical examination of the veteran's left knee 
demonstrated no warmth or erythema, a suggestion of mild 
effusion, well-healed small scars related to past 
arthroscopic surgery, extension to approximately zero 
degrees, flexion to 100 degrees, discomfort at the limits of 
the range of motion, negative anterior drawer testing, and no 
apparent lateral laxity.  X-rays taken of the veteran's left 
knee showed medial joint space compartment narrowing (a 
subchondral sclerosis), patella femoral degenerative changes 
with an osteophytic spur off the superior pole, a small 
rounded ossific density between the patella and the femur 
(which may represent a loose body), as well as an ossific 
density just posterior to the distal femur (which may 
represent a site of heterotopic ossification, an old avulsion 
injury, or a loose body).  The examiner assessed a history of 
left knee traumatic injury and status-post attempted repair 
times three with ongoing limited mobility of the knee joint 
and radiographic degenerative changes.  

In January 2000, the RO considered these post-service medical 
records.  Based on the evidence contained therein, the RO 
redefined the veteran's service-connected left knee 
disability as residuals of a left knee traumatic injury, to 
include a meniscectomy.  Additionally, the RO granted an 
increased evaluation of 20 percent, effective from October 
1999, for this service-connected disability.  

Subsequently, in February 2001, the veteran filed the claim 
from which this appeal arose.  According to the relevant 
evidence received during the current appeal, in July 1999, 
the veteran underwent arthroscopic surgery on his left knee.  
Later, he received private medical care for a left knee 
strain in March 2001 and for osteoarthritis of this joint in 
April 2001.  

In June 2001, the veteran underwent a VA joints examination.  
At that time, he complained of left knee pain, medial joint 
line tenderness, occasional giving out, trouble walking up 
stairs, an inability to run, and occasional locking.  He 
reported using a brace at times but denied using a cane, 
crutch, or corrective shoes.  A physical evaluation of the 
veteran's left knee demonstrated range of motion from 
10 degrees to 110 degrees with pain, some mild effusion, no 
varus or valgus or anterior to posterior instability.  X-rays 
taken of the veteran's left knee reflected a linear ossific 
density in the posterior aspect of the calf which may 
represent myositis ossificans from prior trauma (for which 
the radiologist recommended further evaluation including 
formal tibia/fibula radiographs), irregularity to the lateral 
tibial plateau with surrounding heterotopic ossification 
(which also may be secondary to prior trauma), as well as 
narrowing to the lateral and patellofemoral compartments.  
The examiner provided an impression of status post medial 
meniscectomy of the knee with persistent pain and 
osteoarthritis.  

In July 2001, the veteran sought private medical care after 
his knee "caught on him" while he was walking up stairs and 
buckled which caused him to fall.  X-rays taken of the 
veteran's knee showed spurs underneath the patella on both 
the medial and lateral joint margins as well as slight 
effusion.  The treating physician diagnosed chondromalacia 
and informed the veteran that he might have a loose piece in 
his joint and that he might benefit from an arthroscopy 
(rather than a total knee arthroplasty).  

Due to findings of a tremendous amount of chondromalacia and 
a torn lateral meniscus approximately one month later in 
August 2001, the veteran underwent a lateral meniscectomy and 
an extensive chondroplasty.  He tolerated the procedure well 
and was returned to the recovery room in good condition.  
Post-operative diagnoses were defined as chondromalacia and a 
tear of the lateral meniscus.  

By an October 2001 rating action, the RO redefined the 
veteran's service-connected left knee disability as residuals 
of a left knee injury, to include status post meniscectomy 
with degenerative changes.  The RO confirmed the 20 percent 
evaluation for this service-connected disability, although a 
temporary 100 percent rating for convalescence purposes was 
awarded from August 2001 to November 2001.   

In November 2001, the veteran received follow-up treatment by 
his treating physician.  At that time, he received the first 
of three Synvisc injections into his left knee.  The doctor 
explained to the veteran that, if his knee continues to 
deteriorate, this joint will become extremely painful and 
will require either repeat arthroscopic surgery or (as the 
physician felt was more likely) a total knee arthroplasty.   

In a letter dated one-and-a-half months later in December 
2001, the veteran's treating physician noted that the veteran 
had completed a series of Synvisc injections which "helped 
slightly."  The doctor defined the veteran's left knee 
disability as traumatic degenerative arthritis of this joint.  
In addition, the physician recommended that the veteran alter 
his lifestyle.  Specifically, the doctor explained that the 
veteran, at that time, had a job in which he remained on his 
feet and completed activities involving running, pushing, 
pulling, and squatting.  The physician expressed his opinion 
that, if the veteran continues to keep pressuring his knee 
the way he is, he "will end up with a premature total knee 
arthroplasty."  In addition, the doctor concluded that, at 
that time, the veteran "is doing reasonably well, but as 
time goes along, his future is really clouded."  The 
physician knew "for a certainty that . . . [the veteran] is 
going to have to have a total knee arthroplasty."  

Thereafter, in February 2003, the veteran underwent another 
VA joints examination.  At that time, he complained of pain 
(2-3 on a scale of 10) which requires intermittent (but not 
daily) use of medication (including Vioxx, Motrin, and 
Ultram) as well as occasional giving out (which does not 
prevent him from doing any of his activities of daily 
living).  The veteran stated that he stopped working at the 
post office due to the stress that his employment activities 
were making on his knee and that he now works as a sales 
representative.  The examiner observed that the veteran wore 
a soft knee brace.  

A physical examination of the veteran's left knee 
demonstrated moderate crepitus, tenderness to palpation along 
the joint line, normal range of motion, negative anterior and 
posterior drawer tests, as well as normal left leg strength 
and sensation.  The examiner provided an impression of 
degenerative changes of the left knee with mild chronic 
problems as a result.  In an addendum dated one day later in 
February 2003, the examiner noted that X-rays taken of the 
veteran's left knee reflected moderately severe 
tricompartmental degenerative changes throughout the left 
knee which appeared to be stable as well as no joint 
effusion.  More loss of articular cartilage (than was 
appreciated on these X-rays) was determined to be a 
possibility due to the fact that the current radiographic 
films appear to have been taken with the veteran in the 
supine position rather than the standing position.  

A VA outpatient treatment record dated in March 2003 notes 
the degenerative joint disease of the veteran's left knee.  
At that time, the veteran had no complaints although he was 
taking Motrin and Ultram.  The examiner advised the veteran 
to discontinue the Motrin and to start taking Tylenol.  

Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2004).  However, where entitlement to compensation has 
already been established and an increase in disability rating 
is at issue, the present level of disability is of primary 
concern.  Although a review of the recorded history of a 
disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2004).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2004).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2004).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

In addition, the regulations provide, as to the 
musculoskeletal system, that it is "essential that the 
examination on which ratings are based" adequately portray 
any "functional loss" which "may be due to pain."  Such 
functional loss must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion. . . . [A] part which becomes painful on use must 
be regarded as seriously disabled." 38 C.F.R. § 4.40.  
Moreover, in determining the factors causing disability of 
the joints, inquiry must be directed toward, inter alia, 
"[p]ain on movement." 38 C.F.R. § 4.45(f).  See Schafrath v. 
Derwinski, 1 Vet.App. 589, 592 ("under the regulations, the 
functional loss due to pain is to be rated at the same level 
as the functional loss where [motion] is impeded"); see also 
DeLuca v. Brown, 8 Vet.App. 202, at 205 (1995); Quarles v. 
Derwinski, 3 Vet.App. 129, 139 (1992).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See, 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

According to the applicable diagnostic code, evidence of 
dislocation of the semilunar cartilage with frequent episodes 
of "locking," pain, and effusion into the joint warrants 
the assignment of a 20 percent disability rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5258 (2004).  A higher evaluation 
cannot be awarded under this Code.  Id.  

Turning to other diagnostic codes as may be appropriate to 
evaluating knee impairment, arthritis which is due to trauma 
and which is substantiated by X-ray findings will be rated, 
by analogy, to degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2004).  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent disability 
rating will be assigned based upon X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  A 20 percent disability evaluation will be 
granted with X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups with 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2004).  These 10 percent and 20 percent 
ratings based on X-ray findings will not be combined with 
ratings based on limitation of motion.  38 C.F.R. § 4.71a, 
Note 1 following Diagnostic Code 5003 (2004).  

Normal flexion and extension of the knee joint range from 
140 degrees to zero degrees.  38 C.F.R. § 4.71, Plate II 
(2004).  Specifically, a compensable rating of 10 percent 
will be assigned with evidence of limitation of flexion of 
the leg to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260 (2004).  The next higher evaluation of 20 percent 
requires evidence of limitation of flexion of the leg to 
30 degrees.  Id.  The highest rating allowable pursuant to 
this diagnostic code, 30 percent, necessitates evidence of 
limitation of flexion of the leg to 15 degrees.  Id.  

According to the diagnostic code which rates impairment 
resulting from limitation of extension of the leg, evidence 
of such limitation to 10 degrees will result in the 
assignment of a 10 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2004).  The next higher rating of 
20 percent requires evidence of limitation of extension of 
the leg to 15 degrees.  Id.  A 30 percent evaluation 
necessitates evidence of limitation of extension of the leg 
to 20 degrees.  Id.  A 40 percent rating requires evidence of 
limitation of extension of the leg to 30 degrees.  Id.  The 
highest evaluation allowable pursuant to this diagnostic 
code, 50 percent, necessitates evidence of limitation of 
extension to 45 degrees.  Id.  

The evidence does not reflect limitation of knee extension 
that even approaches 20 degrees or more or limitation of 
flexion to 15 degrees as would warrant assignment of an 
evaluation in excess of 20 percent under Diagnostic Codes 
5260 or 5261.  [A separate rating under either of these codes 
is not warranted since the evaluation currently in effect 
contemplates both limitation of motion (locking) and pain as 
would affect motion.  Therefore, a separate rating would 
amount to pyramiding, evaluating the same disability under 
various diagnoses, a practice to be avoided.  38 C.F.R. 
§ 4.14.]  Likewise, the latest examination of the veteran did 
not show the presence of recurrent subluxation or lateral 
instability as to warrant evaluation under Diagnostic Code 
5257.  Under these circumstances, a basis upon which to 
assign an increased schedular evaluation for the veteran's 
knee disability has not been presented and the appeal must be 
denied.  

Finally, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  The facts of 
this case do not show that the veteran's residuals of a left 
knee injury result in marked interference with his employment 
or requires frequent periods of hospitalization.  Rather, the 
Board notes that the percentage ratings under the Schedule 
are representative of the average impairment in earning 
capacity resulting from diseases and injuries.  38 C.F.R. 
§ 4.1 specifically sets out that "[g]enerally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  Factors such as requiring periodic medical 
attention are clearly contemplated in the Schedule and 
provided for in the evaluations assigned herein.  What the 
veteran has not shown in this case is that his 
service-connected left knee disability results in unusual 
disability or impairment that renders the criteria and/or 
degrees of disability contemplated in the Schedule 
impractical or inadequate.  Accordingly, consideration of 
38 C.F.R. § 3.321(b)(1) is not warranted in this case.  



ORDER

The claim for a disability rating greater than 20 percent for 
the service-connected residuals of a left knee injury, to 
include status post meniscectomy with degenerative changes, 
is denied.  


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


